Title: General Orders, 15 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 15th 1777.
Gates.Lincoln. Arnold.


The General has the repeated pleasure of informing the army of the success of the troops under the command of General Gates, over General Burgoyne’s army—On the 7th instant the action commenced, about 3 o’clock in the afternoon, between the picquets of the two armies, which were reinforced on both sides—The contest was warm, and continued with obstinacy ’till evening, when our troops gained the advanced line of the enemy, and encamped on that ground all night—The enemy fled, and left behind them 330 tents, with kettles boiling with corn, 8 Brass Cannon, two twelve and six six-pounders, upwards of two hundred of their dead, and the baggage of their flying camp—General Frazier is among their slain—Our troops took 550 non-commissioned officers and soldiers prisoners; besides Sir Francis Carr Clark, Aid-de-Camp to General Burgoyne—A Quarter Master General—the commanding officers of artillery, of a foreign brigade and of the British Grenadiers, and a number of inferior rank—Two of our Generals, Lincoln and Arnold, were wounded in the leg: besides these, our troops suffered very little—They behaved with great bravery and intrepidity; and have thus a second time triumphed over the valor of veteran troops—When the last accounts came away, General Burgoyne’s army was retreating, and ours pursuing.
The General congratulates the troops upon this signal victory, the third capital advantage, which under divine providence, we have gained in that quarter; and hopes it will prove a powerful stimulus to the army under his immediate command; at least to equal their northern brethren

in brave and intrepid exertions when called thereto—The General wishes them to consider that this is the Grand American Army; and that of course great things are expected from it—’Tis the army of whose superior prowess some have boasted—What shame then and dishonour will attend us, if we suffer ourselves in every instance to be outdone? We have a force sufficient, by the favor of Heaven, to crush our foes; and nothing is wanting but a spirited, persevering exertion of it, to which, besides the motives before mentioned, duty and the love of our Country irresistably impel us. The effect of such powerful motives, no man, who possesses the spirit of a soldier can withstand, and spurred on by them, the General assures himself, that on the next occasion his troops will be completely successful.
In honor of the northern Army, and to celebrate their victory, Thirteen pieces of cannon are to be discharged, at the artillery park, at five o’clock this afternoon: previous to which, the brigades and corps are to be drawn out on their respective parades, and these orders distinctly read to them by their officers.
Those in Col. Crawford’s brigade of Militia, whose pieces cannot be drawn, are to be discharged at 5 o’clock this afternoon.
The troops are to march to morrow from the right, at seven o’clock in the morning; the Major General of the day will point out the order of the march.
Brigade returns are to made immediately, of all the seamen in the respective corps of the army.
The Brigadiers, and officers commanding brigades, are without the smallest delay, to make strict enquiry, for the tin Cannisters which have been issued to them, and report their number now with them, and inform what is become of the rest.
In consequence of a representation of the Field Officers of Col. Stewart’s regt Capt: Patrick Anderson and Lieut: Jacob Meltz of that regiment, are hereby suspended for their non-attendance; and their pay is to be stopped.
A court of enquiry, consisting of five members, one of which, General Greene, is to be president, is to sit at the presidents quarters, at three o’clock this afternoon, to enquire into the charges against Brigadier General Maxwell—All witnesses are to attend at the same time. Brigadiers General Muhlenberg and Varnum, Cols: Stewart and Richardson are appointed members of this court.
A General Court Martial of horse Officers to sit at Col. Moylan’s quarters, to morrow morning, nine o’clock in the morning, for the trial of all prisoners of the Horse, which shall be brought before them—Col. Moylan is appointed president of this court.
